Case 1:12-cv-01466-ALC Document 36-20 Filed 08/26/19 Page 1 of 6

 

 

 
Case 1:12-cv-01466-ALC Document 36-20 Filed 08/26/19 Page 2 of 6

 

ALISON CONSULTING GROUP, INC

 

 

INVOICE

DATE: Jane 30, 2008

ONE HEWITT SQUARE
INVGIGE = =—-21121

SUITE 150
EAST NORTHPORT, NEW YORK 11737
OFFICE (631.754.3119) CELL (947.682.5762}

BILL TO; FOR: Professional. Services
SCHLESINGER ELECTRICAL CONTRACTORS 26th Ward WPCP
eB4 BERGEN STREET

AROS HEW YORK 41239

(7.836 S04

 

 

      
 

 

   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
 

 

 

 

 

 

 

 

 

  

aay net " . :
6N8/2006-Additional cO8 phones for fiekd-riparts te Scolt-wanihowse CO por day
671912008 Review upgrade for sorvoremviow invaicas-yott cast "BDO per day +} § é00.00
B/2012008 Write EWO's-discuss insurance wiScull 600 por day | 5 600.00.
|s2tr2006 Write contracts for minssitivs-roview payroll 600 por day |s 600.00
. . T
Jaz212006 Purchasi fot man's traler-roviow w-B for city 800 por day | _ BO0:00-
|sc2s12008 Sat up badge progrant for minoritles-cort paynol for req. 3 500 por day | $ “pon,00
[srzerza06 Updeto impice #9-completn eredit app. Weste BOO per day | § 600.60
87/2006 Compt. addressiphone on wob sio-request Insumice 608 For day Ls 00:00
cards from-Scott “| . ;
[sreara008 Update manpower for Roland-roofe: on sitednspisction B00 perday | 5 600.00
for-vareset up appointment tor phone sorvica | , . < .
[ssr2008 Updéta tavoica $9-moct ‘ivimlAotity cantrictor-stal « { BOG porday | $ 600.00
mantingedlstme- ‘Bhpne systom-netinzs cortiachs- Wat's is . .

BISQ/Z006 Have contricts dolivired ta Rigby, OEP-x'mall Sebt 600 purdaiy)'s
_sboyt Insurance for-van- which was.notrasaivad . - i . Jo
SUBTOTAL|:3. —« ,ei000.

OTRER || ae
TOTAL. s,8;b00.00.
: Pie.
oan od Make all checks payables AESS ONC ONSULTING GROUPING. yal bs
m= Total due in 5 days. Overdue accounts subject te a senica change of 1% por manth, M ? |
RO. THANK YOU, FOR YOUR BUSINESS!
~— . - - allsonconsulting:com -

Confidential-Subject to Confidentiality Stipulation

 
Case 1:12-cv-01466-ALC Document 36-20 Filed 08/26/19

w

 

 

INVOICE

ONE HEWITT SQUARE
SUITE 150

EAST NORTHPORT, NEW YORK 13731
OFFICE (831.754.3715) CELL (617.882.5782)
BIL.TQ:

SCHLESINGER ELECTRICAL GONTRAGTORS
65, BERGEN STREET

BROSKEVN, NEW YORK 41238
(718.838.3844)

  
 

at

 

4@M12008 ofder port a san for inehive pick up inspected
. 6/2/2006 Stef masting-update Involes BB-mview payroll
{eso08 *

{sez2005 .

|sizsz0ce ,

 

ALISON CONSULTING GROUP, INC

DATE:
INVOICE

FOR:

 

June, 15, 2008
#1909

Professional Services
2Bth Wand WPCP

 

 

 

 

 

$ 600.00
800 por day : s
800 pefday “|.6 .

 

 

 

[svd005 update-EWC's-PO's from Rich

|sr2000 update Involco#S4waler station formendoek inte
-paving yard-finish repots

B/iarzc08 moeting wah Bob

[erz2608 jook at box, buck-order now phones-toviow Sal. hours

|sr13r2005 staf menting finalize Invoico #8

81142006 ravinw insurance In didpicto rug. DERigme on-bex buck

 

600.00

 

 

 

nic!

 

 

 

 

 

 

 

 

 

setup PO-bystith

 

 

 

 

 

 

  

eros all checks payable te ALISON CONSULTING GROUP,ING,
Total dus In S days. Overdue accounts subjection garvite change of 176 por month.

THANK ‘YOU FOR YOUR BUSINESS!
alisonconsulting.com

Confidentia!-Subject {o Confidentiality Stipulation

 

 

 

 

Page 3 of 6

foe.

on

kirtloé

a nce

 
 

Case 1:12-cv-01466-ALC Document 36-20 Filed 08/26/19 Page 4 of 6

vonendygs AupeyvapyuoD OF yalqns-penuapyucy

LYyOd54 ASNSdxsa

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  

 

 

 

 

- ( "
\ Be
2 Ee T!
31va —_- f
lapr[e AS OAAQUddy i8Od3H- ASN3ax*4o LOY) SENAY NOIS
= ] _ a a Gf! > HEAD 1CVIVSIAO da
i 3N0 Wok
SINAC HGYO SS31
b we Aes GIO) sg wot
‘ie 2 CETEE SaSNadxs IWLOL mam oly ee] Satay Leos pom
TONVAGY AW HOba19na30 C] eT ———+
snOuSauie LARONS LHnOPy Wig 21¥0
Ir WASNT AUVANINS SShadaxe ~ BISAKS ENOSNVTTOSIT
AATORT - ‘ $
a3Cduld SSansng i 32/1a (UL AnvaniOd ‘SHva) CSNY baa LN alvg ANnovie (Saeed ana ova aLlvd
sa NING STVSM SS3NIENE Oh LABHINIVI ND LHS = S¥sN3axy SUEONDIIV |
See Sp BE BY
WLOL
=.
Qa
a
- $ *
z
n
. g 1 *
n
0
- 5 Ve]
N
a
. 3 5.
¥
- g ;
1
tt
- $ ,
a
H
TW. aKa ; 715 \
LoL _ a HDA Ise poen . — OLa Windy Wo 2
SNOSNWTISOSIN | SHSVINIY LYSLNA ia seangne Ga ; 9819007 ‘TOL BavaweD | | S3SNaexa 2RROOMI ‘ang aWutly Blvo
oe ofa Gaddis di) S Was ‘iv. WOOT J1bORnOLAY NOILYCHOUSN HL
osaso .
ON sKnODD¥ 1, | 0 AZL-ANOZ “90Z-aA MA BAUD g
q - 30 aS0dund SSSI
oa L ed TW, oh rE
nou al CLE OS ronoand_ SASH) ART Fe) NEUES ES
+ tH
LYdOdSy BSNeaxy

 
Case 1:12-cv-01466-ALC Document 36-20 Filed 08/26/19 Page 5 of 6

2007 SEASON & PLAN INVOICE

 

JOE GUDDEMI
53 KALMIA ST
EAST NORTHPORT, NY IT7JI

 

 

 

 

 

 

 

 

 

12/1306
Accounl # : 635856
4 METS SEATS SEASON TICKETS @ 53558 per seat $14,232.00
MB 19-605C 1-4
0 DEAMONS) C1.UB MEMBERSHIPS $0.00
b PRE-PAID PARKING $0.00
HANDLING FEE $20.00
TOTAL AMOUNT PAID] — $)4,252.00
PAID $14252 a
CREDIT CARD PAYMENTS gv (it “
CHECK DNF [1] AMEX C1 visa CJ MASTERCARD (J DISCOVER , %
CARDNUMBER a g
EXPIRATION DATE
NAME OF CARDHULORR — oe _
SIGNATURE,

 

PLEASE MAKE CHECKS PAYABLE TO NEW YORK METS

PLEASE SEND PAYMENT ALONG WITH A COPY OF THIS INVOICE TO:

JOHN HAZELETT
NEW YORK METS GROUP SALES DEPARTMENT
SHEA STADIUM
123-0! ROOSEVELT AVENUE
FLUSHING, NY 11368-1699

IF THERE ARE ANY QUESTIONS

 

PLEASE Gabi (?1Ay 559-3045

 

 

FAX: (718)507-7735

THANK YOU

 

 

Confidential-Subject to Confidentiality Stipulation

 
Case 1:12-cv-01466-ALC Document 36-20 Filed 08/26/19 Page 6 of 6

ar

 

2007 SEASON & PLAN INVOICE

 

 

 

OM 807
Account # : 635856

0 MEFS SEATS
4 DIAMOND CLUB MEMBERSHIPS St 300 60
HANDLING FEE $0.08
TOTAL AMOUNT PAID SH,P08.00

BALANCE PAID on 01/18/06 —_—
os

 

CREDIT CARD PAYMENTS : a

CHECK ONE: C) AMEX [] ViSA C] MASTERCARD (7) DISCOVER

sh afl
CARD NUMBER eeemme a 7 a

 

 

 

 

 

EXPIRATION DATE. ome — Hal
NAME OF CARDHOLDER — _ - . “
SICAL ELIRE: en - —_——

 

 

 

PLEASE MARE WHECKS PAYABLE 1 NEW YORK METS

PLEASE SEND PAYMENT ALONG WITH A COPY OF THIS INVOICE TO:

JOHN HAZELETT
NEW YORK METS GROUP SALES DEPARTMENT
SHEA STADIUM
123-01 ROOSEVELT AVENUE
FLUSHING, NY¥ 11368-1699

IF THERE ARE ANY QUESTIONS

PLEASE CALL (718) 559-3046
FAX: (218) 507-2735

THANK YOU

Confidential-Subject to Confidentiality Stipulation

 
